EXAMINER’S AMENDMENT/COMMENT
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Andrew Freyer on 26 February 2021.

Claim 19 of the claims of 17 December 2020 has been amended as follows:
19. (Currently Amended) An interference cancelation method comprising: receiving a first radio frequency signal; generating a first optical signal based optically filtering the first optical signal based on a calculated coefficient; optically attenuating the first optical signal to generate a second optical signal; and generating a radio frequency interference cancelation signal from the second optical signal.

Allowable Subject Matter
Claims 1, 14-15, 17-32 and 35-37 are allowed.

Response to Arguments
Applicant’s arguments filed 17 December 2020, with respect to the 112(a) rejection have been fully considered and are persuasive. The rejections have been withdrawn. The one or more executable instruction processors controlling the two converters as electronic component control, not control of e.g. the photoelectric effect per se, as argued in the Remarks (6-7), is supported by the claim and is within the abilities of one of ordinary skill in the art to implement without undue experimentation. An example of such control could be a component enable/disable type function. Further, tying these type of converters to one or more software-based processors is non-obvious.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN M CORS whose telephone number is (571)272-3028.  The examiner can normally be reached on Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 571-272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN M CORS/Primary Examiner, Art Unit 2636